         Case 1:19-cr-00373-PGG Document 10 Filed 05/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                         ORDER

MICHAEL AVENATTI,                                        19 Cr. 3 73 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Defendant will be arraigned on the

Indictment (Dkt. No. 8) in this action on Tuesday, May 28, 2019 at 3:30 p.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

Dated: New York, New York
       May 23, 2019




                                                   Paul G. Gardephe
                                                   United States District Judge
